 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES and the STATE OF                    Case No. 1:15-cv-433-DAD-EPG
      CALIFORNIA ex rel. NICOLLE
12    O’NEILL,
13                       Plaintiffs/Relator,            ORDER RESOLVING RELATOR NICOLLE
                                                        O’NEILL’S MOTION FOR EVIDENTIARY
14            v.                                        SANCTIONS FOR FAILURE TO OBEY A
                                                        COURT ORDER
15    SOMNIA, INC. et al.,
                                                        (ECF Nos. 169, 171)
16                       Defendants.
17

18           After informally addressing a discovery dispute between the parties, the Court granted

19   Plaintiff permission to file a discovery motion. (ECF No. 157). On May 20, 2021, Plaintiff filed a

20   motion for evidentiary sanctions for failure to obey a court order. (ECF No. 169, see ECF No.

21   171).

22           On June 10, 2021, the Court addressed the motion in detail with the parties at a telephonic

23   motion conference. (ECF No. 176). For the reasons stated on the record, the Court declined to

24   issue sanctions as requested by Plaintiff but permitted Plaintiff to supplement her motion to

25   request alternative forms of relief before the scheduled June 28, 2021 status conference. (Id.).

26   Plaintiff filed a supplement to her motion requesting alternative sanctions (ECF No. 180) and

27   Defendants filed a response (ECF No. 186).

28   ///
                                                       1
 1            Before the status conference occurred, the parties filed a stipulation resolving their

 2   discovery dispute. (ECF No. 185). During the status conference, the parties confirmed their

 3   resolution of the dispute, agreeing that the terms of the settlement resolve Plaintiff’s motion.

 4            Accordingly, in light of the parties’ stipulation (ECF No. 185) IT IS ORDERED as

 5   follows:

 6         1. Pursuant to the terms of the parties’ stipulation (ECF No. 185):

 7                a. Neither Relator nor Defendants will complete any expert analysis and/or audit of

 8                    the Sample of Calendar Days for any purpose in this litigation.

 9                b. The Sample of Patient Encounters cannot be used to derive alleged damages

10                    and/or penalties stemming from deficiencies related solely to concurrency pursuant

11                    to 42 C.F.R. § 415.110(a)(2). Thus, since the Parties will not be completing any

12                    expert analysis and/or audit of the Sample of Calendar Days, the Parties agree that

13                    any alleged damages and/or penalties in this matter will not be based on alleged

14                    deficiencies related solely to concurrency pursuant to 42 C.F.R. § 415.110(a)(2),

15                    although evidence relating to concurrency may be presented for purposes of

16                    liability.

17                c. Neither Relator nor Defendants will object to the opposing Party’s expert analysis

18                    and/or results related to the Sample of Patient Encounters as an inappropriate

19                    method of identifying the number and dollar amount of alleged false claims or of

20                    analyzing alleged damages and/or penalties in this matter because the opposing
21                    Party did not complete an expert analysis and/or audit of the Sample of Calendar

22                    Days. The Party’s expert analyses and/or audits of the Sample of Patient

23                    Encounters may be used for the purposes agreed upon for that sample in the

24                    Parties’ Stipulation Regarding Sampling Protocol.

25   \\\

26   \\\
27   \\\

28   \\\
                                                         2
 1     2. This Clerk of the Court shall terminate Plaintiff’s motion for evidentiary sanctions for

 2        failure to obey a court order on the docket. (ECF No. 169, see ECF No. 171).

 3
     IT IS SO ORDERED.
 4

 5     Dated:    June 29, 2021                              /s/
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
